Citation Nr: 0903293	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an effective dates for the removal of the veteran's 
first wife and the addition of his second wife as dependents 
were properly assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which assigned effective dates for the removal of the 
veteran's first wife and the addition of his second wife as 
dependents.

The veteran has questioned the validity of the overpayment 
created due to his changes in marital status, and his 
representative has requested a waiver of such overpayment.  
Those issues have not been addressed and are referred to the 
RO for appropriate action.  The Board's decision is limited 
to the issue of whether the effective dates for the removal 
of the veteran's first wife and the addition of his second 
wife as dependents were properly assigned.


FINDINGS OF FACT

1.  The veteran married his former wife "V" in November 1988.  
He divorced his former wife "V" in February 2004.

2.  The veteran married his current wife "L" in August 2004.  

3.  VA did not become aware of the veteran's remarriage until 
June 2006.


CONCLUSIONS OF LAW

1.  An effective date of February 29, 2004, for the removal 
of "V" as the veteran's dependent was properly assigned.  
38 U.S.C.A. §§ 5107, 5111, 5112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.400, 3.401, 3.500, 3.501 (2008).

2.  An effective date of July 1, 2006, for the addition of 
"L" as the veteran's dependent was properly assigned.  38 
U.S.C.A. §§ 5107, 5111, 5112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.400, 3.401, 3.500, 3.501 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim. See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In this case, notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

Effective Dates

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§ 3.501(d)(2).  The effective date of payment of benefits for 
a dependent spouse is the date of marriage, if the claim is 
received within one year, otherwise, the date notice is 
received of the dependent's existence.  38 U.S.C.A. § 
5110(f); 38 C.F.R. § 3.401(b).

A review of the veteran's marital history shows that he 
married "V" in November 1988.  The record contains a 
Declaration of Status of Dependents form signed by the 
veteran in October 2002 showing "V" as the veteran's spouse.  

The veteran divorced "V" in February 2004.  He married "L" in 
August 2004.  The record contains no communication from the 
veteran or any representative concerning his remarriage until 
June 2006.  The RO thereafter determined that the effective 
date of the removal of "V" as the veteran's dependent 
spouse was February 29, 2004, and the effective date of the 
addition of "L" as his dependent spouse was July 1, 2006.

There are separate regulations governing when a dependent is 
removed, and when one is added to an award of compensation 
benefits.  For "V," her removal was effective February 29, 
2004, because she and the veteran were divorced in February 
2004.  For "L," the effective date of her addition to the 
veteran's award could not be effective until at least July 
2006, because VA was not notified of her existence until June 
2006 (more than a year after their marriage).

The veteran argues that he did not directly notify VA of his 
remarriage within one year because he had informed the 
Defense Enrollment Eligibility Reporting System (DEERS) of 
his change in marital status and did not know that he also 
had to inform VA.  In this regard, the Board points out that 
VA is not on constructive notice of information held by DEERS 
concerning marital status.  

In sum, the effective dates for the removal of the veteran's 
first wife and the addition of his second wife as dependents 
were properly assigned by the RO.  The Board concludes, for 
reasons summarized above, that the law, rather than the 
evidence, is dispositive in this case.  Sabonis, 6 Vet. App. 
at 426.


ORDER

The effective dates for the removal of the veteran's first 
wife and the addition of his second wife as dependents were 
properly assigned.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


